Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Mr. Joseph P. Conneely on December 27, 2021.  Amended claims from Mr. Conneely are attached to this notice. 
The application has been amended as follows: 
Claim 1, line 10, page 2 (based on applicant’s email on December 27, 2021); adding “at an acute angle”. 
Claim 13, line 6, page 3 (based on applicant’s email on December 27, 2021); adding “at an acute angle”. 

Therefore, claim 1 would read as the following:
A jack, comprising:
a top plate adapted to contact a load;
a base plate positioned below the top plate;
at least one actuator coupled perpendicularly between the base plate and the top plate; wherein the at least one actuator is operable to move the top 
at least one locking assembly adapted to lock the top plate in the raised position; wherein the at least one locking assembly includes a locking bar and a ratchet rack, the locking bar having an upper end and a lower end, the locking bar hinge mounted at the upper end proximate to the top plate, the ratchet rack inclining upward at an acute angle from the base plate toward the top plate and having at least one notch formed therein, the at least one notch adapted to receive and lock the lower end of the locking bar, and the lower end of the locking bar slidable up the ratchet rack and into the at least one notch as the top plate is moved from the lowered position to the raised position;
wherein the ratchet rack is stationarily attached to the base plate..  

Therefore, claim 13 would read as the following:
A locking assembly for a jack, the jack having a top plate adapted to contact a load, a base plate positioned below the top plate, and at least one actuator coupled perpendicularly between the base plate and the top plate and operable to move the top plate between a lowered position and a raised position to lower and raise the load, the locking assembly comprising:
a ratchet rack, the ratchet rack inclining upward at an acute angle from the base plate toward the top plate and having at least one notch formed therein; and,

wherein the at least one notch is adapted to receive and lock the lower end of the locking bar, the lower end of the locking bar slidable up the ratchet rack and into the at least one notch as the top plate is moved from the lowered position to the raised position to thereby lock the top plate in the raised position; and,
wherein the racket rack is stationarily attached to the base plate.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-20, are allowable over the prior art since the prior art alone or in combination neither anticipates nor renders obvious all of the limitations of claims 1 and 13, in particular the following elements: a rack inclining upward at an acute angle from the base plate toward the top plate.  The closest prior art, Myers et al. (US 4005850), fails to disclose all these missing elements.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy Brady whose telephone number is (571) 270-5176.  The examiner can normally be reached on Monday - Thursday 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph J. Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY BRADY/Examiner, Art Unit 3723                                                                                                                                                                                                        01/03/2022

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723